Title: Abigail Adams to Cotton Tufts, 1 January 1788
From: Adams, Abigail
To: Tufts, Cotton


        
          London Janry 1. 1788—
          My dear sir
        
        I wrote you by the November packet which Letter I hope you have received before now, in that I mentiond what I wished to have done to the House, particularly the painting & papering. Since that date we have received your favour by Captain Barnard desiring to know how mr Adams would have the land improved, but neither he or I are well enough acquainted with the Land to give any other directions, than, if any requires to be laid down, that it may be done with Grass Seed. he does not propose to have any corn planted, but to improve it wholy to Grass. the Garden we would wish to have put in order, & such seeds sown as may be necessary before we arrive but we hope to be with you the latter end of April, or begining of May. we have concluded to come with Captain Callihan who has the best accommodations for passenger of any merchantman in the Trade. he wishes to sail in March, but I hope it will not be untill April. mr & mrs Smith go in the April packet for New York. We propose leaving London the first of March, & talk of going to Falmouth to embark, but shall be governd by circumstances— as we shall take out some of our furniture, I should be glad the House might be ready for it as soon as we arrive I have one other request to add, which is that you would order a chaise for us, neat & well made. I inclose the Arms which are to be painted upon it. the Time draws very near, and we are begining to make preparation for our departure—
        Alass, my dear Sir, How many valuable Friends have I lost since I left you? Should it please Heaven to return me safe to my Native Land—what a Chasm shall I find—the dear hospitable mansion of my uncle bereft of its chief supporters. with what Sensations Shall I enter those doors again. Nor are my thoughts less intent upon an other Vacancy, too painfull to describe—cannot you fill the place to your Satisfaction?
        An other Relative too, has left the world, who tho long lost to the World & his Friends, yet whilst living hope remained. unhappy Man. reflections upon this event are too painfull to me. the ties of Nature are powerfull bonds, I feel even the bitteness of them—
        our Family, thanks to Heaven are in general, in Good Health; mr Smith has been ill repeatedly Since his return from Portugal, the remains of a Billious fever which he took in the Hot climate of spain, & which nearly cost him his Life. my little Boy too has been very sick cutting Teeth. my own Health is much mended by my last falls excursion—but I fear I shall have a very melancholy event upon my voyage; if it does not take place sooner. Esther seems going fast after her sisters, not in a consumption but for five months labouring under other complaints which if not soon removed must prove fatal, as yet no application has had the desired Effect, dropsy & parilitick complaints are comeing fast upon her, the latter has been kept of for some time by Elictrisity. I mention her Situation by this opportunity, that her Friends may be apprizd of my apprehensions I have the satisfaction to say that she has been a Good Girl untainted by the vile manners of the servants of this Country I have been able always to treat her with the tenderness of a parent, without her ever forgetting her own place & situation. I shall feel her loss most severely.—
        I shall write to my Friends by Captain Barnard who is to sail in Febry. in the mean time permit me to offer to yourself and the rest of my Friends, more than the mere compliments of the Season, my sincerest wishes for your mutual happiness, Health of Body & peace of mind not only this, but every succeeding year of your Lives, and Heaven grant that a few months more may make us happy together in our own Native Land—
        Believe me dear sir most / affectionately Yours.
        A Adams
        
          P S as I do not know of any method of making a chaise go without a Horse Should be glad if you would be looking out one for us—
        
      